                       Case 1:21-cr-00447-CJN Document 11 Filed 06/30/21 Page 1 of 1



AO 442 (Rev. 11/11) Arrest Warrant



                                          United States District Court
                                                                   for the

                                                           District of Columbia


                      United States of America
                                 V.                                 )
                                                                    )
                                                                             Case: 1:21-mj-00499
                 Joseph Daniel Hutchinson III                       )        Assigned To : Harvey, G. Michael
                                                                    )        Assign. Date : 6/25/2021
                                                                    )
                                                                    )
                                                                             Description: Complaint w/ Arrest Warrant
                              Defendanl                                            /i    1501
                                                        ARREST WARRANT

To:        Any authorized law enforcement officer
                                                                                 ■Lsris

           YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name ofperson to be arrested)
                                     Joseph Daniel Hutchinson III
who is accused of an offense or violation based on the following document filed with the court:

□ Indictment               □ Superseding Indictment         □ Information        G Superseding Information                    Complaint
□ Probation Violation Petition               □ Supervised Release Violation Petition          G Violation Notice         G Order of the Court

This offense is briefly described as follows:

18 U.S.C. §§ 111(a)(1) and 2 (Assaulting, Resisting, or Impeding Certain Officers or Employees; Aiding and
Abetting);
18 U.S.C. § 1752(a)(1), (2), and (4) (Restricted Building or Grounds); and
40 U.S.C. § 5104(e)(2)(F) (Violent Entry and Disorderly Conduct)
                                                                                                              Digitally signed by G. Michael
                                                                                                              Harvey
                                                                                                              Date: 2021.06.25 14:02:56-04'00'
Date:            06/25/2021
                                                                                              Issuing officer's signature

City and state:                      Washington, D.C.                         G. Michael Harvey, U.S. Magistrate Judge
                                                                                                Printed name and title



                                                                  Return


          This warrant was received on (date)                           , and the person was arrested on (date)
at (city and state)


Date:
            6/3iSI 7'^l(                                                                  A.     tfting officer's signature


                                                                             i            '
                                                                                                  lAinwhifr Ptst
                                                                                                Printed name and title
